Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “in response to receiving a single user-selected point along the centerline, determining a differential volumetric flow rate at the single user-selected point; in response to receiving at least two user-selected points along the centerline, determining a volumetric flow rate between the two user-selected points; and generating a visualization based on the differential volumetric flow rate or the volumetric flow rate between the two user-selected points”, in conjunction with other limitations present in the independent claim 1, distinguish over the prior art. Limitations pertaining to “receiving one or more user-selected points along the centerline; determining at least one blood dynamics measure associated with the one or more user-selected points; and generating a visualization based on the blood dynamics measure”, in conjunction with other limitations present in the independent claims 3 and 18, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662